Title: Virginia Delegates to Benjamin Harrison, 20 May 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Philada. May 20th. 1783.
Your Excellency’s favor of the 9th. inst: was duly recd. by yesterday’s mail. We had communicated to Mr. Thomson the mistake contained in your preceding letter, relative to a recall of the territorial Cession, but have now corrected it as you desire.
If our official & joint correspondence with your Excelly. be less circumstancial than that which individual delegates may enter into with their private friends, we persuade ourselves that Your Excellency is too sensible both of our public & private respect for your character, to impute [it] to any defect of either. The difference can only proceed from the necessity in the former case of confining ourselves not only to such matters as are worthy of the public & for which we can be officially responsible, but to such also with respect to which no diversity of private opinions may exist.
Notwithstanding the numerous arrivals from Europe we receive no other information than what passes through the public prints. Sir G. Carlton in answer to a letter from General Washington on the subject of the provisional Treaty, repeats the same sentiments regarding the Negroes, which he advanced in the Conference at Orange Town; entering a Caution however against their being considered as a final construction of the article. We have the honor to be with great esteem Yr. Excellency’s obt. & humble servants
J. Madison JrTheok. BlandJohn F Mercer
